Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  August 13, 2021                                                                   Bridget M. McCormack,
                                                                                                Chief Justice

  162766                                                                                    Brian K. Zahra
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein
                                                                                      Elizabeth T. Clement
                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                      Justices

  v                                                        SC: 162766
                                                           COA: 355510
                                                           Calhoun CC: 2012-000577-FC
  MICHAEL WILLIAM KUZMA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 23, 2020
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the October 27, 2020 order of the Calhoun Circuit
  Court denying the defendant’s motion for relief from judgment, and we REMAND this
  case to the trial court for reconsideration of that motion. The trial court’s stated basis for
  denying the motion was that “the defendant’s motion is without merit and in violation of
  MCR 6.502(G).” However, the order failed to “include a concise statement of the
  reasons for the denial,” as required by MCR 6.504(B)(2).

         We do not retain jurisdiction.

         ZAHRA, J. (dissenting).

          I respectfully dissent from this Court’s order vacating the judgment of the trial
  court and remanding for reconsideration of that motion. MCR 6.504(B)(2) provides, in
  relevant part, that “[i]f it plainly appears from the face of the materials . . . that the
  defendant is not entitled to relief, the court shall deny the motion without directing
  further proceedings. The order must include a concise statement of the reasons for the
  denial.” Defendant’s successive motion for relief from judgment raises a claim of newly
  discovered evidence alleging that the prosecutor knowingly allowed a witness to falsely
  testify that he did not receive anything in exchange for his testimony. After reviewing
  defendant’s motion, the trial court determined that “defendant’s motion is without merit
  and in violation of MCR 6.502(G),” and denied it without directing further proceedings.
  Given that “this Court presumably satisfies its obligation under Const 1963, art 6, § 6 to
                                                                                                               2


provide the ‘reasons for each denial of leave to appeal’ by issuing a general statement
that ‘we are not persuaded that the questions presented should be reviewed by this Court,’
I discern no principled reason why the trial court’s statement that ‘the defendant’s motion
is without merit’ does not similarly satisfy its obligation under MCR 6.504(B)(2) . . . .”
People v Finnie, 504 Mich 968, 968 (2019) (MARKMAN, J., dissenting). See also People
v Holmes, 505 Mich 856 (2019) (MARKMAN, J., dissenting). Because this Court
continues to hold trial courts to a higher standard than that to which we hold ourselves, I
dissent and would instead deny leave to appeal.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         August 13, 2021
       a0810
                                                                             Clerk